DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-17 are still pending in this Application. 
Request for Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2021 has been entered. 
Response to Arguments/Amendments 
Applicant’s argument/remarks, on pages 7-8, with respect to rejections to claims 4 and 7 under 35 USC § 112(b) have been fully considered and are persuasive for claim 4. However, claim 7 is still deficient. Therefore, rejections to the claims under 35 USC § 112 have been withdrawn for claim 4. The Examiner’s amendment below cure the errors found in claims 5-7. 
Applicant’s argument/remarks, on pages 7-12, with respect to rejections to claims 1-17 under 35 USC § 103(a) have been fully considered and they are persuasive. Therefore, rejections to the claims have been withdrawn.
	The Examiner found persuasive at least the following arguments:
	“The transfer function of Nielsen is not a relationship between wind speed and a different type of measurement (e.g., rotor behavior or bending moment) at the same wind turbine (reference wind turbine or monitored wind turbine) (page 9 pars 4-5);.
	“Vaddi does not disclose determining an associated wind speed at a first wind turbine from a trained measurement correlation of a second wind turbine using a measured rotor behavior of the first wind turbine. Vaddi discloses estimating wind speed based on the bending of the rotor blades of the same wind turbine not from a measurement correlation of a different wind turbine. Vaddi does not disclose deriving wind speed from rotor behavior of a different wind turbine” (see page 11). 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney of record Baha A. Obeidat (reg. 66827) on 11/5/2021.
The Application has been amended as follows:
Please amend claims 5-8 as follows:
 	5. (amended) The method according to claim 4, wherein the first 
 	6. (amended) The method according to claim 4, wherein the second 

 	8. (Original) The method according to claim 4, wherein the first 

Allowable Subject Matter/Reasons of Allowance
Claims 1-17 are considered as allowable subject matter. 
The following is an examiner’s statement of reasons for allowance:
The reasons for allowance of Claim 1 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole in combination with the other claimed elements; including a method of determining a power curve indicating a relationship between wind speed and a power output that can be generated by a first wind turbine having a rotor, comprising:
 	“training a measurement correlation using a second wind turbine of substantially identical construction as the first wind turbine, the measurement correlation indicating a correlation between rotor behavior of the second wind turbine and wind speed measured at the second wind turbine, training the measurement correlation using the second wind turbine including: 
		while the second wind turbine is being operated at varying wind speeds, repeatedly recording, by a reference wind sensor of the second wind turbine, the wind speed and assigning the recorded wind speed to a simultaneously recorded rotor behavior of the second wind turbine; 

	while operating the first wind turbine at varying wind speeds, generating the power curve of the first wind turbine by repeatedly and simultaneously recording a power output generated by the first wind turbine and an associated wind speed, wherein the associated wind speed at the first wind turbine is determined by at least: 
		recording a rotor behavior of the first wind turbines and 
 	determining, using the recorded rotor behavior of the first wind turbine, the associated wind speed at the first wind turbine from the measurement correlation of the second wind turbine such that the associated wind speed at the first wind turbine is determined depending on the rotor behavior of the first wind turbine, the rotor behavior of the second wind turbine and the repeatedly recorded wind speed by the reference wind sensor of the second wind turbine”. 
The reasons for allowance of Claim 16 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole in combination with the other claimed elements; including A first wind turbine for determining a power curve, comprising: 
	“a rotor, wherein the power curve indicates a correlation between wind speed and a power output that can be generated by the first wind turbine;
 	an input interface configured to receive a measurement correlation that was trained and generated by a second wind turbine of substantially identical construction as the first wind turbine, wherein the measurement correlation indicates a correlation between a rotor behavior of the second wind turbine and wind speed; and 

 	recording the rotor behavior of the first wind turbines and determining, using the recorded rotor behavior of the first wind turbine, the associated wind speed at the first wind turbine from the measurement correlation of the second wind turbine such that the associated wind speed at the first wind turbine is determined depending on the rotor behavior of the first wind turbine, the rotor behavior of the second wind turbine and a repeatedly recorded wind speed by a reference wind sensor of the second wind turbine”.
The reasons for allowance of Claim 17 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole in combination with the other claimed elements; including a wind turbine arrangement, comprising:
 	 “first and second wind turbines for measuring a power curve of the first wind turbine, wherein the first and the second wind turbines are substantially identically constructed and each has a rotor having at least one rotor blade, wherein the power curve indicates a correlation between wind speed and power output that can be generated by the first wind turbine, wherein the first wind turbine includes: 

	wherein the second wind turbine includes:
 		a reference wind sensor for training the measurement correlation; 
 	 	a second wind measurement unit configured to measure the wind speed at the second wind turbine; 
		a self-training controller configured such that, while the second wind turbine is being operated at varying wind speeds, the reference wind sensor repeatedly records the wind speed at the second wind turbine and assigns the wind speed at the second wind turbine to the rotor behavior of the second wind turbine to produce the measurement correlation, and 
	wherein the first wind turbine includes: 
		an input interface configured to receive the measurement correlation, and 			a controller configured so that the power curve of the first wind turbine is generated by repeatedly and simultaneously recording the power output generated by the first wind turbine and the associated wind speed while operating the first wind 
		recording a rotor behavior of the first wind turbine, and 			determining, using the recorded rotor behavior of the first wind turbine, the associated wind speed at the first wind turbine from the measurement correlation of the second wind turbine such that the associated wind speed at the first wind turbine is determined depending on the rotor behavior of the first wind turbine, the rotor behavior of the second wind turbine and the repeatedly recorded wind speed by the reference wind sensor of the second wind turbine”. 
The prior art or record Nielsen et al (US 2019/0063406 to Nielsen et al. (hereinafter "Nielsen"), Kristoffersen et al. (U.S. 2014/0154075 hereinafter "Kristoffersen"), Vaddi et al (US 2018/0030955 hereinafter "Vaddi"), (Gregg et al (US 2016/0298607), and Evans et al (US Patent Application Publication No. 2020/0056589 hereinafter "Evans") neither anticipates nor renders obvious the above-recited combination of limitations for at least the reasons specified and as shown in Applicant's Arguments filed on 09/28/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Art Cited by Examiner
The claimed subject matter is related to the real time monitoring of data for monitoring performance of wind turbines, real time generation of power curves, and benchmark curves of 
As clearly stated by the Applicant, the references Nielsen, Kristoffersen, Vaddi, Gregg and Evans do not teach the combination of limitations as claimed.
Previously cited references: 
Geisler et al (US 20190120208) teaches that is well known to estimate wind speed indirectly from a second parameter such as rotor blade behavior such as deformation.  However, Geissler is directed to predicting wind prediction for a third turbine based on predicted values of a first and second turbine using a model. Geissler does not teach any of the step of the suggested method steps such as generating a real time correlation, sending the correlation from a first turbine to be used a secondary turbine, and deriving a wind speed at the second turbine based on the correlation and a measured rotor behavior.     
   Koerber et al (US 20130302161) teaches a wind turbine controller estimating a wind speed from a blade behavior. The wind speed at a future time is predicted based on a model that uses a plurality of variable and not a pair of data of wind speed and rotor characteristics of a second turbine. Koerber teaches that the model is preprogrammed in the wind turbine and not received from secondary wind turbine.     
 Nielsen (US 20130209220) teaches a wind turbine controller estimating a wind speed from a blade behavior based on the same turbine. However, Nielsen does not teach a second turbine or receiving a generated correlation from the second turbine. 
Ormel et al (US 20110148112) teaches a wind turbine system comprising a lookup table correlating a wind speed and a deflection or load of a blade (blade behavior), and estimating a 
Giyanani (“correlation between Lidar measured wind speeds and aerodynamic loading”) teaches a method of correlating wind speed vs aerodynamic loading and generating correlation curves based on simulated values. However, this reference does not teach at least sending the correlation to a first turbine.   	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571)270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
/O. L./
Examiner, Art Unit 2117



/JASON LIN/Primary Examiner, Art Unit 2117